
	
		I
		112th CONGRESS
		2d Session
		H. R. 3906
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. Bishop of New
			 York introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Atlantic Striped Bass Conservation Act to
		  allow recreational fishing for Atlantic Striped Bass in the Block Island Sound
		  transit zone.
	
	
		1.Recreational fishing for
			 Atlantic Striped Bass in the Block Island Sound transit zoneSection 9 of the Atlantic Striped Bass
			 Conservation Act (16 U.S.C. 5158) is amended by adding at the end the following
			 new subsection:
			
				(d)Recreational
				fishing in Block Island Sound transit zone
					(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				not prohibit fishing for Atlantic Striped Bass in the Block Island Sound
				transit zone.
					(2)ExceptionThis
				subsection does not limit the authority of the Secretary to establish seasonal
				or other temporary limitations on fishing that are specifically necessary for
				the conservation and management of Atlantic striped bass.
					(3)Block Island
				Sound transit zone definedIn
				this subsection the term Block Island Sound transit zone means
				the area of the exclusive economic zone within Block Island Sound, north of a
				line connecting Montauk Light, Montauk Point, New York, and Block Island
				Southeast Light, Block Island, Rhode Island; and west of a line connecting
				Point Judith Light, Point Judith, Rhode Island, and Block Island Southeast
				Light, Block Island, Rhode
				Island.
					.
		
